



Exhibit 10.1


AMENDMENT NO. 6 TO AMENDED AND RESTATED CREDIT AGREEMENT


AMENDMENT NO. 6 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 14,
2018 (this "Amendment No. 6"), is by and among Wells Fargo Bank, National
Association, in its capacity as agent pursuant to the Credit Agreement (as
hereinafter defined) acting for and on behalf of the parties thereto as lenders
(in such capacity, "Agent"), the parties to the Credit Agreement as lenders
(individually, each a "Lender" and collectively, "Lenders"), Hamilton Beach
Brands, Inc., formerly known as Hamilton Beach/Proctor-Silex Inc., a Delaware
corporation ("Parent"), Weston Brands, LLC, an Ohio limited liability company,
("Weston" and together with Parent, each individually, a "US Borrower" and,
collectively, "US Borrowers") and Hamilton Beach Brands Canada, Inc., formerly
known as Proctor-Silex Canada Inc., an Ontario corporation ("Hamilton Brands
Canada" or "Canadian Borrower", and together with US Borrowers, each
individually a "Borrower" and collectively, "Borrowers").
WITNESSETH:


WHEREAS, Agent, Lenders and Borrowers have entered into financing arrangements
pursuant to which Lenders (or Agent on behalf of Lenders) have made and may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Amended and Restated Credit Agreement, dated as of May 31,
2012, by and among Agent, Lenders and Borrowers, as amended by Amendment No. 1
to Amended and Restated Credit Agreement, dated July 29, 2014, Amendment No. 2
to Amended and Restated Credit Agreement, dated November 20, 2014, Amendment No.
3 to Amended and Restated Credit Agreement, dated December 23, 2015, Amendment
No. 4 to Amended and Restated Credit Agreement, dated as of June 30, 2016 and
Amendment No. 5 to Amended and Restated Credit Agreement, dated as of September
13, 2017 (as the same now exists and is amended and supplemented pursuant hereto
and may hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the "Credit Agreement") and the other Loan Documents;


WHEREAS, Borrowers desire to amend certain provisions of the Credit Agreement as
set forth herein, and Agent and Lenders are willing to agree to such amendments
on the terms and subject to the conditions set forth herein;
    
WHEREAS, by this Amendment No. 6, Agent, Lenders and Borrowers desire and intend
to evidence such amendments;
    
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.Definitions.


(a)Additional Definitions. Schedule I.I to the Credit Agreement is hereby
amended by inserting the following new definitions in the appropriate
alphabetical order:


(i)"Amendment No. 6" shall mean Amendment No. 6 to Amended and Restated Credit
Agreement, dated as of May 14, 2018, by and among Agent, Lenders and Borrowers,
as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.


(b)
Amendments to Definitions.



(i)The definition of "Permitted Dividends" set forth in the Credit Agreement is
hereby amended by deleting clause (a)(iii) thereof in its entirety and replacing
it with the following:


"(iii) at any time subsequent to the second anniversary of the Closing Date, in
such amounts as Parent shall determine, so long as (A) except with respect to
the one-time dividend payment of $35,000,000 made by Parent on or about
September 27, 2017 and the one-time dividend payment which may be made by Parent
on or about June 13, 2018 in an amount not to exceed $1,200,000, for the thirty
(30) days immediately preceding the date of any such Restricted Payment and
after giving effect thereto, Borrowers have Average Excess Availability of not
less than $25,000,000, and (B) no Default or Event of Default shall have
occurred or be continuing on the date of any such Restricted Payment and after
giving effect thereto; provided, that, Parent may make Restricted Payments in an
amount not to exceed $5,000,000 in any calendar year if (1) for the


1

--------------------------------------------------------------------------------





thirty (30) days immediately preceding the date of any such Restricted Payment
and after giving effect thereto, Borrowers have Average Excess Availability of
less than $25,000,000 and equal to or greater than $15,000,000 and (2) no
Default or Event of Default shall have occurred or be continuing on the date of
any such Restricted Payment and after giving effect thereto;"


(c)Interpretation. For purposes of this Amendment No. 6, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement as amended by this Amendment No. 6.


2.Representations and Warranties. Borrowers, jointly and severally, represent
and warrant with and to Agent and Lenders as follows, which representations and
warranties shall survive the execution and delivery hereof, the truth and
accuracy of, or compliance with each, together with the representations,
warranties and covenants in the other Loan Documents, being a continuing
condition of the making of Loans and providing Letters of Credit to Borrowers:


(a)no Default or Event of Default exists or has occurred and is continuing as of
the date of this Amendment No. 6;


(b)this Amendment No. 6 and each other agreement to be executed and delivered by
Borrowers in connection herewith (together with this Amendment No. 6, the
"Amendment Documents") has been duly authorized, executed and delivered by all
necessary corporate or organizational action on the part of each Borrower which
is a party and is in full force and effect as of the date hereof, as the case
may be, and the agreements and obligations of each of the Borrowers, as the case
may be, contained herein and therein constitute legal, valid and binding
obligations of each of the Borrowers, enforceable against them in accordance
with their terms, except as enforceability is limited by equitable principals or
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors' rights generally;


(c)the execution, delivery and performance of this Amendment No. 6 and the other
Amendment Documents (i) are all within each Borrower's corporate powers and (ii)
are not in contravention of law or the terms of any Borrower's certificate of
incorporation, bylaws, or other organizational documentation, or any material
indenture, agreement or undertaking to which any Borrower is a party or by which
any Borrower or its property are bound which such contravention could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; and


(d)all of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents, each as amended hereby, are true and correct in
all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.


3.Conditions Precedent. The amendments contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent in a manner
reasonably satisfactory to Agent:


(a)Agent shall have received counterparts of this Amendment No. 6, duly
authorized, executed and delivered by Borrowers;


(b)Agent shall have received the consent or authorization from such Lenders as
are required for the amendments provided for herein to execute this Amendment
No. 6 on behalf of the Lenders;


(c)Agent shall have received a true and correct copy of each consent, waiver or
approval (if any) to or of this Amendment No. 6, which any Borrower is required
to obtain from any other Person, and such consent, approval or waiver (if any)
shall be in form and substance reasonably satisfactory to Agent; and


(d)
No Default or Event of Default shall exist or have occurred and be continuing.



4.Release. In consideration of the Agent's and the Lenders' willingness to enter
into this Amendment No. 6, each Borrower hereby releases and forever discharges
the Agent and the Lenders and each of their respective affiliates, predecessors,
successors and assigns, and the officers, managers, directors, employees,
agents, attorneys, advisors and representatives of the foregoing (hereinafter
all of the above collectively referred to as "Releasees"), from (and agrees not
to sue the Releasees for) any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature whatsoever
(whether arising in contract, tort, in law or in equity or otherwise) that such
Borrower may


2

--------------------------------------------------------------------------------





have or claim to have against any of the Releasees on or prior to the date of
this Amendment No. 6, arising under or in connection with this Amendment No. 6,
the Credit Agreement, the Loan Documents, any documents or instruments delivered
pursuant thereto, the transactions governed thereby or the dealings among each
Borrower and its Affiliates with the Releasees with respect thereto, or in any
way based on or related to any of the foregoing, including any transactions
contemplated by or funded with the proceeds of the foregoing, in each case based
on facts, circumstances, acts or omissions occurring or in existence on or prior
to the date hereof.


5.Effect of this Amendment. Except as expressly set forth herein, no other
amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and Borrowers shall not be entitled to any other or further amendment by
virtue of the provisions of this Amendment No. 6 or with respect to the subject
matter of this Amendment No. 6. To the extent of conflict between the terms of
this Amendment No. 6 and the other Loan Documents, the terms of this Amendment
No. 6 shall control. The Credit Agreement and this Amendment No. 6 shall be read
and construed as one agreement.


6.Governing Law. The validity, interpretation and enforcement of this Amendment
No. 6 and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.


7.Binding Effect. This Amendment No. 6 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


8.Further Assurances. Borrowers shall execute and deliver such additional
documents and take such additional action as may be reasonably requested by
Agent to effectuate the provisions and purposes of this Amendment No. 6.


9.Entire Agreement. This Amendment No. 6 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.


10.Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 6.


11.Counterparts. This Amendment No. 6 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 6 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 6. Any party delivering an executed
counterpart of this Amendment No. 6 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 6, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 6.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]






























3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
US BORROWERS
 
 
HAMILTON BEACH BRANDS, INC.
 
 
By:
/s/ James H. Taylor
 
 
Title:
Vice President, Chief Financial Officer and Treasurer
 
 
WESTON BRANDS, LLC
 
 
By:
/s/ James H. Taylor
 
 
Title:
Vice President, Chief Financial Officer and Treasurer
 
 
CANADIAN BORROWER
 
 
HAMILTON BEACH BRANDS CANADA, INC.
 
 
By:
/s/ James H. Taylor
 
 
Title:
Vice President, Chief Financial Officer and Treasurer































































[Signatures Continued on Following Page]


4

--------------------------------------------------------------------------------





AGENT AND LENDERS
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and a Lender
 
 
By:
/s/ Sang H. Kim
 
 
Title:
Vice President
 
 
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender
 
 
By:
/s/ Jamie Gallant
 
 
Title:
Assistant Vice President
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
By:
/s/ Kenneth B. Butler
 
 
Title:
Senior Vice President
 
 
KEYBANK, NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Nadine M. Eames
 
 
Title:
Vice President













5